        Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 1 of 9. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION
                                                 )   CASE NO.
 MEGAN PRYKE                                     )
 30700 Drouillard Road Lot 235                   )   JUDGE
 Walbridge, Ohio 43465                           )
                                                 )
 on behalf of herself and those similarly        )
 situated                                        )   PLAINTIFF’S COMPLAINT
                                                 )
            Plaintiff,                           )   (Jury Demand Endorsed Herein)
                                                 )
            vs.                                  )
                                                 )
 FIRST SOLAR, INC.                               )
 c/o Statutory Agent CT Corporation System       )
 4400 Easton Commons Way, Suite 125              )
 Columbus, OH 43219                              )
                                                 )
            Defendant.                           )


       Now comes Plaintiff Megan Pryke, (“Plaintiff”) by and through counsel, and for her

Complaint against Defendant First Solar, Inc. (“Defendant”), states and alleges the following:

                                         INTRODUCTION
       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of failing to include bonuses and shift premiums earned by Plaintiff and

other similarly situated employees in their regular rate of pay for purposes of calculating their

overtime compensation in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-

219, as well as a “class action” pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio

Minimum Fair Wage Standards Act (“OMFWSA”), R.C. § 4111.03.

                                  JURISDICTION AND VENUE
       2.         The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §
        Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 2 of 9. PageID #: 2




1331 and 29 U.S.C. § 216(b).

       3.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. 1367 because the claims are so related to the FLSA claims as to form part of the same

case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant maintains a

physical location at 28101 Cedar Park Blvd. Perrysburg, Ohio 43551

       5.      Venue is also proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and a substantial part of the events and omissions

giving rise to the claims occurred in this District and Division.

                                             PARTIES
       6.      At all times relevant herein, Plaintiff was a resident of Wood County, Ohio.
       7.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       8.      At all times relevant herein, Defendant was a foreign corporation, organized and

existing under the laws of the State of Delaware, licensed to conduct business in the State of Ohio.

       9.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       10.     At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       11.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       12.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 206-207.

       13.     Written consents to join this action as to Count One, as and when executed by other

                                                  2
        Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 3 of 9. PageID #: 3




individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS

       14.     Defendant is a manufacturer of solar panels.

       15.     Defendant employed Plaintiff as a manufacturing operator between July 2018 and

December 2019.

       16.     Defendant employed other similarly situated employees as manufacturing

employees.

       17.     Defendant classified Plaintiff and other similarly situated employees as non-exempt

employees.

       18.     Defendant paid Plaintiff and other similarly situated employees an hourly wage.

       19.     Defendant also paid Plaintiff and other similarly situated employees bonuses and

shift premiums.

       20.     Plaintiff and other similarly situated employees frequently worked over 40 hours

per week.

       21.     Plaintiff worked on average between 42 and 45 hours per week.

         (Failure to Include Bonuses and Shift Premiums In Overtime Calculations)
       22.     Defendant announced to Plaintiff and other similarly-situated employees that it

would pay bonuses and shift premiums in advance of paying the bonuses and shift differentials.

       23.     The bonuses and shift premiums were announced as an incentive for hard work by

Plaintiff and other similarly-situated employees.

       24.     Defendant failed to include the bonuses and shift premiums paid to Plaintiff and

other similarly situated employees in their regular rate of pay for purposes of calculating their

overtime compensation.



                                                  3
        Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 4 of 9. PageID #: 4




       25.     As a result of Defendant’s failure to include the bonuses and shift premiums in the

calculation of overtime compensation, Plaintiff and other similarly situated employees were denied

significant amounts of overtime compensation.

                            (Defendant Willfully Violated the FLSA)

       26.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

       27.     Plaintiff brings Count One of this action on her own behalf pursuant to 29 U.S.C.

§ 216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       28.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff herself is a

member, is composed of and defined as follows:

               All current and former manufacturing employees employed by
               First Solar, Inc. at any time between March 26, 2018 and the
               present.

       29.     Plaintiff is unable to state at this time the exact size of the potential class, by upon

information and belief, avers that is consists of at least several hundred persons.

       30.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff

is representative of those other employees and is acting on behalf of their interests as well as her

own in bringing this action.



                                                  4
        Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 5 of 9. PageID #: 5




       31.     These similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATION

       32.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of herself and all other members of the class (“the Ohio Class”) defined as:

               All current and former manufacturing employees employed by
               First Solar, Inc. at any time between March 26, 2018 and the
               present.

       33.     The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least several hundred persons.

       34.     There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

               (a) whether Defendant failed to include the shift differential in the
                   calculation of overtime compensation for its employees for
                   hours worked in excess of 40 each workweek; and

               (b) what amount of monetary relief will compensate Plaintiff
                   and other members of the class for Defendant’s violation of
                   R.C. §§ 4111.03 and 4111.10.

       35.     The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of conduct by

Defendant, and are based on the same legal theories, as the claims of the other Ohio Class

members.



                                                  5
          Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 6 of 9. PageID #: 6




          36.   The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          37.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          38.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          39.   Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

employees overtime compensation at the rate of one and one-half times their regular rate of pay

for the hours they worked over 40 each workweek violated the FLSA, 29 U.S.C. § 207.

          40.   Defendant’s practice and policy of failing to include bonuses earned by Plaintiff

and other similarly-situated employees in the calculation of their overtime compensation violated

the FLSA, 29 C.F.R. §§ 778.208-209.

          41.   Defendant’s practice and policy of failing to include shift differentials earned by

Plaintiff and other similarly-situated employees in the calculation of their overtime compensation

violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. 548.502.

                                                  6
          Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 7 of 9. PageID #: 7




          42.   By engaging in the above-described practices and policies, Defendant willfully,

knowingly and/or recklessly violated the provisions of the FLSA.

          43.   As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the FLSA.

                                         COUNT TWO
                           (Violations of Ohio Revised Code 4111.03)

          44.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          45.   Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

employees overtime compensation at the rate of one and one-half times their regular rate of pay

for the hours they worked over 40 each workweek violated the OMFWSA, R.C. § 4111.03.

          46.   Defendant’s practice and policy of failing to include bonuses earned by Plaintiff

and other similarly-situated employees in the calculation of their overtime compensation violated

the OMFWSA, R.C. § 4111.03.

          47.   Defendant’s practice and policy of failing to include shift differentials earned by

Plaintiff and other similarly-situated employees in the calculation of their overtime compensation

violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. 548.502.

          48.   By failing to pay Plaintiff and other similarly-situated employees’ overtime

compensation, Defendant willfully, knowingly and/or recklessly violated the provisions of the

OMFWSA, R.C. § 4111.03.

          49.   As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the OMFWSA.

                                                 7
         Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 8 of 9. PageID #: 8




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

        A.        Issue an order permitting this litigation to proceed as a collective action, and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the classes she represents actual damages for unpaid wages;

        D.        Award Plaintiff and the classes she represents liquidated damages equal in amount

to the unpaid wages found due to Plaintiff and the classes;

        E.        Award Plaintiff and the classes she represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the classes she represents attorneys’ fees, costs, and

disbursements; and

        G.        Award Plaintiff and the classes she represents further and additional relief as this

Court deems just and proper.



                                                 Respectfully submitted,

                                                  /s/ Lori M. Griffin
                                                 Lori M. Griffin (0085241)
                                                 Chastity L. Christy (0076977)
                                                 Anthony J. Lazzaro (0077962)
                                                 The Lazzaro Law Firm, LLC
                                                 920 Rockefeller Building
                                                 614 W. Superior Avenue
                                                 Cleveland, Ohio 44113
                                                 Phone: 216-696-5000
                                                 Facsimile: 216-696-7005

                                                    8
Case: 3:21-cv-00681-JGC Doc #: 1 Filed: 03/26/21 9 of 9. PageID #: 9




                                       lori@lazzarolawfirm.com
                                       chastity@lazzarolawfirm.com
                                       anthony@lazzarolawfirm.com
                                       Attorneys for Plaintiff



                                 JURY DEMAND

Plaintiff demands a trial by jury on all eligible claims and issues.

                                        /s/ Lori M. Griffin
                                       One of the Attorneys for Plaintiff




                                          9
